Citation Nr: 1625324	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO. 14-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a concussion with associated headaches.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for neck pain (neck disorder).

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for thoracolumbar spine degenerative changes (back disorder).

4. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for left shoulder degenerative arthritis (left shoulder disorder). 

5. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) with possible posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for residuals of a concussion with associated headaches.

7. Entitlement to service connection for a neck disorder. 

8. Entitlement to service connection for a back disorder.

9. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to May 1984. The period of service from October 1975 to June 12, 1980 was honorable. The period of service from June 13, 1980 to May 1984 was dishonorable.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of a concussion with associated headaches, a neck disorder, a back disorder, and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Jackson, Mississippi RO last denied the Veteran's claims for entitlement to service connection for residuals of a concussion with associated headaches, a neck disorder, a back disorder, and a left shoulder disorder in an April 2004 rating decision, and he did not file a timely substantive appeal or submit new and material evidence within one year.

2. Evidence obtained since the April 2004 rating decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for residuals of a concussion with associated headaches a neck disorder, a back disorder, and a left shoulder disorder.


CONCLUSION OF LAW

The April 2004 rating decision, which denied entitlements to service connection for residuals of a concussion with associated headaches, a neck disorder, a back disorder, and a left shoulder disorder, is final; new and material evidence has been submitted, and the Veteran's claims are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claims to reopen service connection for residuals of a concussion with associated headaches, a neck disorder, a back disorder, and a left shoulder disorder are being granted by this decision, any error related to the VCAA with respect to these claims is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

The Veteran is seeking to reopen his claims for entitlement to service connection for residuals of a concussion with associated headaches, a neck disorder, a back disorder, and a left shoulder disorder. These claims were previously denied in an April 2004 rating decision. The Veteran did not file substantive appeals or submit new and material evidence within one year for these previous denials. Because new and material evidence has since been submitted, the claims will be reopened. 

VA may reopen and review a claim that has been previously denied on any basis if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans, 9 Vet. App. at 283; see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009)); see 38 U.S.C.A. § 1131 (West 2014); see also 38 C.F.R. § 3.303(a) (2015).

The Veteran filed a claim for service connection for residuals of a concussion with associated headaches in April 2003, which was denied in an April 2004 rating decision. This decision denied the claim to service connection because the evidence did not show a current, chronic brain disease which was incurred or aggravated during active military service. The Veteran filed a notice of disagreement (NOD) with this decision in February 2005 and the RO issued a statement of the case (SOC) in April 2005. Although the Veteran filed an NOD, he did not file a timely substantive appeal after the April 2005 SOC or new and material evidence within one year of the April 2004 rating decision. Therefore, the April 2004 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the April 2004 decision, numerous VA and private treatment records have been associated with the claims file that show the presence of a current disorder associated with the Veteran's head and also discuss the etiology of the current disorder and its relationship to the Veteran's service. For example, an October 1996 VA general medical note, which appears to have been associated with the claims file in June 2013, showed that the Veteran complained of syncopal episodes for over 20 years after a head trauma. Additionally, new lay evidence discusses the presence of residuals of a concussion. For example, the Veteran's wife submitted a statement in October 2012 noting her observations of the Veteran's symptoms and the continuity of these symptoms over time. Likewise, the Veteran indicated in October 2012 that he was receiving disability benefits from the Social Security Administration (SSA) for an organic brain disorder. Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the April 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a concussion with associated headaches and raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. at 117. Thus, the claim of entitlement to service connection for residuals of a concussion with associated headaches is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Regarding the neck disorder claim, the April 2004 rating decision denied this claim because new and material evidence was not submitted showing that the Veteran incurred or aggravated a chronic neck disability while on active military duty. The rating decision noted that although a November 2002 treatment record showed neck soreness secondary to an October 2002 motor vehicle accident, subsequent treatment records did not document any continuing problems with neck pain or soreness. The Veteran filed an NOD with this decision in February 2005 and the RO issued an SOC in April 2005. Although the Veteran filed an NOD, he did not file a timely substantive appeal after the April 2005 SOC or new and material evidence within the allowed time period. Therefore, the April 2004 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the April 2004 rating decision, VA and private treatment records have been associated with the claims file that show the presence of a current neck disorder and discuss the etiology of this disorder. A February 2008 VA treatment record showed a "shoddy right post cervical" left axis deviation. VA treatment records from 2005 and 2011 showed complaints of chronic neck pain. Similarly, the Veteran and his wife submitted statements in October 2012 and they testified during the April 2016 Board hearing regarding the Veteran's current symptoms in his neck and the continuity of these symptoms since the 1970s and 1980s. Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the April 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disorder and raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. at 117. Thus, the claim of entitlement to service connection a neck disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Regarding the back disorder claim, the April 2004 rating decision denied the claim because newly associated evidence showing that the Veteran's treatment for a lower back disorder resulted from an October 2002 motor vehicle accident did not provide a material basis to conclude that the Veteran's current lower back problems were associated with any event or experience during his military service. The Veteran filed an NOD with this rating decision in February 2005 and the RO issued an SOC in April 2005. Although the Veteran filed an NOD, he did not file a timely substantive appeal after the April 2005 SOC, and he did not submit new and material evidence within one year after April 2004. Therefore, the April 2004 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the April 2004 rating decision, VA and private treatment records have been associated with the claims file that show the presence of current a back disorder and discuss the etiology of this disorder. For example, a December 2013 VA physical therapy note showed the Veteran's complaints of back pain due to a motorcycle accident in 1977. Similarly, the Veteran and his wife provided statements in October 2012 and they testified during the April 2016 Board hearing about the Veteran's current back symptoms and the continuity of these symptoms since the 1970s and 1980s. Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the April 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. at 117. Thus, the claim of entitlement to service connection for a back disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Regarding the claim for a left shoulder disorder, the April 2004 rating decision denied this claim because the evidence did not establish a material basis for a conclusion that the Veteran incurred or aggravated a chronic disability during service. The Veteran filed an NOD with this rating decision in February 2005 and the RO issued an SOC in April 2005. Although the Veteran filed an NOD, he did not file a timely substantive appeal after the April 2005 SOC, and he did not submit new and material evidence within a one-year period after the rating decision was issued. Therefore, the April 2004 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.

Since the April 2004 denial, VA treatment records have been associated with the claims file that show the presence of a current disorder in the left shoulder and discuss its etiology. For example, a May 2013 VA nursing note showed that the Veteran complained of left shoulder pain that was secondary to a left shoulder injury in 1977 following an accident. Likewise, a March 2013 VA x-ray showed that he had degenerative joint disease (DJD) osteophytes of the left acromioclavicular joint and ossifications anterior to the distal end of the left clavicle. Similarly, new lay evidence discusses the presence of a current disorder. The Veteran and his wife testified during the April 2016 hearing as to the presence of pain in the left shoulder. Given that the threshold for substantiating a claim to reopen is low, the medical and lay evidence associated with the claims file since the April 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disorder and raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. at 117. Thus, the claim of entitlement to service connection for a left shoulder disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for residuals of a concussion with associated headaches is reopened.

New and material evidence has been submitted and the claim for entitlement to service connection for a neck disorder is reopened.

New and material evidence has been submitted and the claim for entitlement to service connection for a back disorder is reopened.

New and material evidence has been submitted and the claim for entitlement to service connection for a left shoulder disorder is reopened.


REMAND

The Board must remand the matters on appeal for additional evidentiary and procedural development. Specifically, these claims must be remanded to associate outstanding records and to afford the Veteran a VA examination for the residuals of a concussion with headaches claim.

In an October 2012 statement, the Veteran alleged that he was receiving SSA disability benefits. A September 2004 letter from SSA shows that the Veteran was receiving disability benefits for an organic mental disorder (chronic brain syndrome). Thus, the AOJ should attempt to obtain any outstanding SSA records on Remand.

Similarly, the case must be remanded to associate with the claims file outstanding VA treatment records. During the April 2016 Board hearing, the Veteran testified that he sought treatment at the Richmond, Virginia VA medical center (VAMC) for the disorders on appeal starting in 1986 or 1987. The earliest VA treatment record in the claims file from this location is from October 1996. Likewise, he testified that he was undergoing physical therapy treatment and was being treated at a pain management clinic at the Richmond VAMC. However, the latest VA treatment record in the claims file from this medical facility is from October 2014. Thus, the AOJ should attempt to associate any outstanding VA treatment records prior to October 1996 and since October 2014 from the Richmond VAMC. 

The AOJ should also schedule the Veteran for a VA examinations for the residuals of a concussion with headaches claim because the claims file raises a possibility that a causal relationship might exist between the current disorder and the Veteran's honorable of period of military service, but the claims file does not contain an adequate medical opinion addressing the nexus between the current disorder and the Veteran's period of honorable military service. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Associate with the Veteran's claims file any SSA records for the Veteran's disability benefits. Document any negative responses received.

2. Associate with the Veteran's claims file any VA treatment records for the Veteran's acquired psychiatric disorder, residuals of a concussion with associated headaches, a neck disorder, a back disorder, and a left shoulder disorder from 1986 to October 1996 (including performing a paper search of the archived records) and since October 2014 from the Hunter Holmes McGuire VAMC in Richmond, Virginia and any associated physical therapy and/or pain medication clinics where the Veteran sought treatment. Document any negative responses received.

3. Following the above, schedule the Veteran for a VA examination with an appropriate examiner to assess any current residuals of a concussion with associated headaches symptoms and diagnoses, and to obtain an opinion as to the etiology of any such symptoms and diagnoses. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records. 

The examiner must specifically determine and diagnose the Veteran's current head disorder, if any disorder is present, and state whether this disorder is related to or caused by his honorable period of military service. 

The examiner is to assume and take as fact that the Veteran was involved in a motorcycle accident in 1977. 

The examiner's attention is drawn to an October 1996 VA general medical note that showed the Veteran's complaints of syncopal episodes for over 20 years after a head trauma. 

The examiner must discuss the impact and applicability of the Veteran's 2002 motor vehicle accident on his current head symptoms. 

The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

4. Following the above, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, residuals of a concussion with associated headaches, a neck disorder, a back disorder, and a left shoulder disorder via a supplemental statement of the case (SSOC). Afford the Veteran a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


